                                                                                                                                   Rev. November 10, 2015
                           Case 1:18-cr-04149-MV Document 18 Filed 10/16/19 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                       SENTENCING MINUTE SHEET
 CR No: 18-4149 MV                                        USA vs.: GORMAN
    Date: 10/16/19                                   Name of Deft: Hyron Gorman
                Before the Honorable: Scott W. Skavdahl
       Time In/Out: 2:28pm-2:51pm                                      Total Time in Court (for JS10): 23 minutes
               Clerk: C. Bevel                                                            Court Reporter: Anna Bowline
               AUSA: David Cowan                                                    Defendant’s Counsel: James Loonam
     Sentencing in: Albuquerque                                                                Interpreter:           n/a
 Probation Officer:            Jeffrey Tanny                                          Interpreter Sworn? X Yes                               No
     Convicted on:             X    Plea               Verdict         As to:       X Information                               Indictment

                If Plea:       X    Accepted           Not Accepted      Adjudged/Found Guilty on Counts:

    If Plea Agreement:         X    Accepted           Not Accepted          No Plea Agreement         Comments:

Date of Plea/Verdict:              12/19/18      PSR:      X     Not Disputed            Disputed     X       Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed           Needed         Exceptions to PSR:

         SENTENCE IMPOSED                              Imprisonment (BOP):           87 months
Supervised Release:                3 years                                                             Probation:
REC        X     500-Hour Drug Program                    BOP Sex Offender Program        Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                        ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                        Home confinement for       months        days
                                                                                      Community service for 40 hours during first year of supervised
       Comply with ICE laws and regulation                                      X     release.
X      Participate in/successfully complete subst abuse program/testing               Reside halfway house       UP TO   6   months        days
       Participate in/successfully complete mental health program                     Register as sex offender
X      Refrain from use/possession of alcohol/intoxicants                             Participate in sex offender treatment program
X      Submit to search of person/property                                            Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                               No computer with access to online services
       No entering or loitering near victim’s residence                               No contact with children under 18 years
       Provide financial information                                                  No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
       release treatment records                                                      Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
       otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                    No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                 If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export      X     vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                        of that program

       OTHER:

Fine:      $ 0                                                                             Restitution: $ NONE ORDERED
SPA:       $ 100.00 (100 per count)                                             Payment Schedule:         X      Due Immediately              Waived
 OTHER:
       Advised of Right to Appeal                X     Waived Appeal Rights per Plea Agreement

X      Remanded to custody of USMS                     Voluntary Surrender

X      Recommended place(s) of incarceration:          Phoenix Arizona facility
       Dismissed Counts:
                                                                          Rev. November 10, 2015
           Case 1:18-cr-04149-MV Document 18 Filed 10/16/19 Page 2 of 2
OTHER COMMENTS:   Ms. Ada Gorman, mother of victim addresses Court.
